Citation Nr: 1730894	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, including but not limited to posttraumatic stress disorder (PTSD) and anxiety disorder.

3.  Entitlement to service connection for a prostate condition, including but not limited to prostate cancer, to include as due to exposure to herbicide agents.

4.  Entitlement to a 10 percent evaluation based upon multiple noncompensable, service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to October 1969.  He received Purple Heart awards for wounds received in action in the Republic of Vietnam on July 4, 1968, and August 9, 1968.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  According to the January 2017 certification of appeal, the Veteran canceled his request for a hearing.

A helpless child claim was raised by the record in a September 2010 statement from the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In September 2014, the VA remanded the Veteran's claims to obtain additional medical documents and to obtain VA examinations for a psychiatric disorder, to include PTSD, bilateral hearing loss, and a prostate disorder.  The Board also noted that the Veteran's claims of entitlement to TDIU and an increased rating based on multiple noncompensable, service-connected scars were intertwined, and should be readjudicated along with the Veteran's remanded claims.  

The issues of entitlement to service connection for bilateral hearing loss, service connection for an acquired psychiatric disorder, service connection for a prostate condition, and total disability due to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


REMAND

In 1968, the Veteran was awarded two Purple Heart awards for his service in the Republic of Vietnam.  Since this establishes presence in Vietnam between January 9, 1962, and May 7, 1975, exposure to herbicide agents shall be presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has filed a claim of service connection for a prostate condition, including but not limited to prostate cancer, to include as due exposure to herbicide agents.  A January 2010 VA genitourinary examination indicated that the Veteran did not have prostate cancer or a history of prostate cancer, but did have a diagnosis of hyperplasia of the prostate.  In September 2014, the Board held that this examination was inadequate for failure to provide an opinion as to the etiology of the diagnosed disorder, and remanded for a new examination.  A June 2016 VA examination reaffirmed that the Veteran did not have prostate cancer and reaffirmed that the Veteran was diagnosed with benign prostate hypertrophy during the January 2010 examination, but did not address whether the non-cancer disorder was at least as likely as not related to service, to include as due to exposure to herbicides.  An addendum opinion is required.  

The Veteran has also filed a claim of service connection for bilateral hearing loss.  A June 2016 VA medical examiner noted post-service noise exposure at several factories and that bilateral sensorineural hearing loss was not identified until January 2010, over 40 years after separation from service.  Because no retroactive hearing loss is expected to be seen many years after exposure to noise, but hearing loss might be associated the combined effect of post-service noise exposure and the aging process, the examiner opined that the Veteran's hearing loss was less likely than not related to service.  

There are two problems with this medical opinion.  First, it carries the mistaken implication that an in-service showing of hearing loss is required to establish service connection for bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that VA regulations do not preclude service connection where hearing loss is diagnosed after service).  Second, the opinion assumes that the Veteran's post-service noise exposure exceeds his in-service noise exposure.  The Board finds that the Veteran's statements do not demonstrate post-service noise exposure that is greater than in-service noise exposure.  An addendum opinion by a new examiner is required.  

The Veteran has also filed a claim of service connection for an acquired psychiatric disorder, including but not limited to PTSD and an anxiety disorder.  A June 2016 VA examiner opined that the Veteran did not have an acquired psychiatric disorder under DSM-5.  During the course of the appeal, the regulations pertaining to psychiatric disorders were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-5, as opposed to the DSM-IV.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014) (effective Aug. 4, 2014).  The regulations state that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change.  Id.  Therefore, the amended regulation would not apply to cases that had been certified to or were pending before the Board as of August 4, 2014.  As the Veteran's claim was certified to the Board in June 2014, the amended regulation is not applicable in this case, and any requested diagnosis should be in conformity with DSM-IV.  An addendum medical opinion is required.  

Finally, the Veteran's claims of entitlement to a TDIU and entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities are inextricably intertwined with the claims remanded for further development.  Accordingly, they must be considered together, and thus a decision by the Board on entitlement to a TDIU and entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

VA treatment records to April 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from April 2016 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinion:     

Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's benign prostrate hypertrophy, also referred to as hyperplasia of the prostate, was incurred in or aggravated by the Veteran's service, including but not limited to exposure to herbicide agents. 

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, an examiner, other than the examiner selected to write the June 2016 VA audiological opinion, should review the entire claims file and provide the following opinion:     

Whether it is at least as likely as not (a 50 percent or better probability) that any current hearing loss disorder was incurred in or aggravated by the Veteran's service. 

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began in or was initially manifested during military service, or within one year after discharge therefrom.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinion:  

a. Identify all acquired psychiatric disorders, including but not limited to posttraumatic stress disorder (PTSD) and an anxiety disorder, in accordance with DSM-IV, currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder, including but not limited to PTSD and an anxiety disorder, had its onset in service or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder, including but not limited to PTSD and an anxiety disorder, had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including any suspected sniper fire; or an attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved the psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  Whether to conduct an additional examination is left to the discretion of the examiner selected to write the addendum opinion.  

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

